          Case 3:20-cv-00015-KAD Document 25 Filed 05/15/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 THOMAS CAVES,                                 :
     Plaintiff,                                :          No. 3:20-cv-15 (KAD)
                                               :
         v.                                    :
                                               :
 PAYNE, et al.,                                :
     Defendants.                               :
                                               :
                                               :

           ORDER ON MOTION FOR PRELIMINARY INJUNCTION [ECF #8]

       The plaintiff, Thomas Caves (“Caves”), has filed a motion for temporary restraining

order and preliminary injunction. As part of the initial review of the Complaint, the court denied

the request for temporary restraining order prohibiting the defendants from using social media

posts when designating inmates as affiliates of Security Risk Groups (“SRG”). Doc. No. 9 at 17-

18. The court ordered the defendants to respond to the request for preliminary injunction, that

Caves be transferred from the SRG program and his SRG designation be removed. Id. For the

following reasons, the motion is denied.

       Interim injunctive relief “is an extraordinary and drastic remedy, one that should not be

granted unless the movant, by a clear showing, carries the burden of persuasion.” Grand River

Enterprise Six Nations Ltd. v. Pryor, 481 F.3d 60, 66 (2d Cir. 2007) (citation omitted). To

prevail, the plaintiff must demonstrate “that he is likely to succeed on the merits, that he is likely

to suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in

his favor, and that an injunction is in the public interest.” Glossip v. Gross, ___ U.S. ___, 135 S.

Ct. 2726, 2736 (2015) (internal quotation marks and citation omitted). The Second Circuit
          Case 3:20-cv-00015-KAD Document 25 Filed 05/15/20 Page 2 of 4



considers a showing of irreparable harm the most important requirement for an award of

preliminary injunctive relief. NAACP v. Town of East Haven, 70 F.3d 219, 224 (2d Cir. 1995).

       “[T]he court’s task when granting a preliminary injunction is generally to restore, and

preserve, the status quo ante, i.e., the situation that existed between the parties immediately prior

to the events that precipitated the dispute.” Asa v. Pictometry Intern. Corp., 757 F. Supp. 2d

238, 243 (W.D.N.Y. 2010); Transamerica Rental Finance Corp. v. Rental Experts, 790 F. Supp.

378, 381 (D. Conn. 1992) (“It is well established in this Circuit that the purpose of a preliminary

injunction is to preserve the status quo between two parties.”). “Because mandatory injunctions

disrupt the status quo, a party seeking one must meet a heightened legal standard by showing ‘a

clear or substantial likelihood of success on the merits.’” North Am. Soccer League, LLC v.

United States Soccer Fed’n, Inc., 883 F.3d 32, 37 (2d Cir. 2018) (quoting N.Y. Civil Liberties

Union v. N.Y.C. Transit Auth., 684 F.3d 286, 294 (2d Cir. 2012)). A mandatory preliminary

injunction “should issue only upon a clear showing that the moving party is entitled to the relief

requested, or where extreme or very serious damage will result from the denial of preliminary

relief.” Cacchillo v. Insmed, Inc., 638 F.3d 401, 406 (2d Cir. 2001) (citing Citigroup Global

Mkts., Inc. v. VCG Special Opportunities Master Fund Ltd., 598 F.3d 30, 35 n.4 (2d Cir. 2010)).

       The district court has wide discretion in determining whether to grant preliminary

injunctive relief. Moore v. Consolidated Edison Co. of New York, Inc., 409 F.3d 506, 511 (2d

Cir. 2005). “In the prison context, a request for injunctive relief must always be viewed with

great caution so as not to immerse the federal judiciary in the management of state prisons.”




                                                  2
          Case 3:20-cv-00015-KAD Document 25 Filed 05/15/20 Page 3 of 4



Fisher v. Goord, 981 F. Supp. 140, 167 (W.D.N.Y. 1997) (citing Farmer v. Brennan, 511 U.S.

825, 846-47 (1994) (other citations omitted).

        Caves seeks a preliminary injunction transferring him from, the SRG program and

removing his SRG designation. The defendants contend, inter alia, that this request is now moot

because Caves completed the SRG program on April 30, 2020 and renounced SRG membership.

Thus, he is no longer designated an SRG member and has been, or will very soon be, returned to

general population. In reply, Caves argues that the relief is not moot because he can be

reclassified as an SRG member in the future. Even if this argument had bearing on the ultimate

relief to be afforded in this case, (which is not at all clear) it has no bearing on the request for

preliminary or interim relief. At present, Caves has already received the interim relief he seeks.

The motion is moot and therefore denied on that basis.

        However, nor has Caves demonstrated, by any measure, that he is likely to succeed on the

merits of his case. In his Reply, Caves asserts “At the heart of the plaintiff’s complaint is that he

was unconstitutionally put in segregation for protected First amendment facebook Post as a

Pretrial detainee.” However, this Court has twice ruled that the Complaint does not state a

plausible First Amendment retaliation claim arising out of the social media posts. See ECF 9, 17.

Caves does not otherwise address the merits of the claims that the Court did permit to move

forward – whether his confinement in the SRG program with the dangers it poses violates

substantive due process; whether his designation violated procedural due process; whether his

time in the SRG resulted in a violation of the Free Exercise Clause, and others.

        Caves motion for preliminary injunction [Doc. No. 8] is DENIED.


                                                   3
  Case 3:20-cv-00015-KAD Document 25 Filed 05/15/20 Page 4 of 4



SO ORDERED.

Dated this 15th day of May 2020 at Bridgeport, Connecticut.

                                           /s/
                                    Kari A. Dooley
                                    United States District Judge




                                       4
